DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application CN 202010903366.5 filed in State Intellectual Property Office of the P.R.C. (SIPO) on September 1, 2020 and receipt of a certified copy thereof.
Election/Restrictions
Applicant’s election without traverse of Species 4 (claims 1-20) in the reply filed on May 23, 2022 is acknowledged. Applicant has amended claims 7, 8, 19 and 20 to read on the elected species.  
Claim Objections
Claims 1, 2, 5, 12-14 and 17 are objected to because of the following informalities:  
In claim 1, lines 12-13, “projections of the first connecting electrodes on the plane perpendicular to the second direction” should read --projections of the first connecting electrodes in the m-th pixel row on the plane perpendicular to the second direction-- (emphasis added) for clarity. Support can be found at least in Figs. 1-4 of Applicant’s original disclosure.
In claim 2, line 4, “first sub-electrodes” should read --the first sub-electrodes--.  Support can be found at least in lines 1-2 of claim 2.
In claim 2, lines 5-6, “the projection of at least one pixel unit in the m-th pixel row on a plane perpendicular to the second direction” should read -- the projection of the at least one pixel unit in the m-th pixel row on the plane perpendicular to the second direction-- (emphasis added). Support can be found at least in lines 11-12 of the base claim 1.
In claim 2, lines 6-7, “projections of the first-sub electrodes on the plane perpendicular to the second direction” should read --projections of the first-sub electrodes in the m-th pixel row on the plane perpendicular to the second direction-- (emphasis added) for clarity. Support can be found at least in Figs. 1-4 of Applicant’s original disclosure
In claim 5, line 4, “second sub-electrodes” should read --the second sub-electrodes--.  Support can be found at least in lines 1-3 of claim 5.
In claim 12, lines 2-4, “forming a plurality of pixel units arranged in an array on a base substrate; forming a plurality of first signal lines extending along a first direction and electrically connected to the plurality of pixel units” should read --forming the plurality of pixel units arranged in the array on a base substrate; forming the plurality of first signal lines extending along the first direction and electrically connected to the plurality of pixel units-- (emphasis added). Support can be found at least in lines 2-4 of the base claim 1.
In claim 12, lines 5-7, the feature “wherein the plurality of pixel units form m pixel rows arranged in sequence along the first direction and each extending along the second direction, wherein m is an integer greater than 1” should read --wherein the plurality of pixel units form the m pixel rows arranged in sequence along the first direction and each extending along the second direction, wherein m is an integer greater than 1-- (emphasis added). Support can be found at least in lines 8-10 of the base claim 1. Also, it appears that the above feature is redundant in view of the feature in lines 8-10 of the base claim 1.
In claim 12, line 8, “forming first connecting electrodes” should read -- forming the first connecting electrodes--. Support can be found at least in line 5 of the base claim 1.
In claim 12, lines 12-14, the feature “a projection of at least one pixel unit in an m-th pixel row on a plane perpendicular to the second direction and projections of the first connecting electrodes on the plane perpendicular to the second direction have an overlapped area” should read --the projection of the at least one pixel unit in the m-th pixel row on the plane perpendicular to the second direction and the projections of the first connecting electrodes on the plane perpendicular to the second direction have the overlapped area-- (emphasis added). Support can be found at least in lines 11-13 of the base claim 1. Also, it appears that the feature above is redundant in view of the feature in lines 11-13 of the base claim 1.
In claim 13, lines 13-14, “projections of the first connecting electrodes on the plane perpendicular to the second direction” should read --projections of the first connecting electrodes in the m-th pixel row on the plane perpendicular to the second direction-- (emphasis added) for clarity. Support can be found at least in Figs. 1-4 of Applicant’s original disclosure.
In claim 14, line 5, “first sub-electrodes” should read --the first sub-electrodes--.  Support can be found at least in lines 1-3 of claim 14.
In claim 14, lines 6-7, “the projection of at least one pixel unit in the m-th pixel row on a plane perpendicular to the second direction” should read -- the projection of the at least one pixel unit in the m-th pixel row on the plane perpendicular to the second direction-- (emphasis added). Support can be found at least in lines 12-13 of the base claim 13.
In claim 14, lines 7-8, “projections of the first-sub electrodes on the plane perpendicular to the second direction” should read --projections of the first-sub electrodes in the m-th pixel row on the plane perpendicular to the second direction-- (emphasis added) for clarity. Support can be found at least in Figs. 1-4 of Applicant’s original disclosure.
In claim 17, line 4, “second sub-electrodes” should read --the second sub-electrodes--.  Support can be found at least in lines 1-3 of claim 17.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 14, 14, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Wang et al. CN 109752891 (US 2021/0240043, which is a US family member of the CN document and considered as an English translation of the CN document, is used in rejection).
Regarding claim 1, Wang teaches a display panel (e.g., Figs. 5-6, Figs. 7-12, [61]-[75]: While the display panel of Wang merely shows a pixel unit, a signal line (data line) 40, a connecting electrode (connection electrode) 60, a gate line 30, etc., it is in fact formed of an array structure (e.g., [68], [69]) in which a plurality of pixel units are arranged in rows and columns. Thus, the display panel of Wang naturally includes a plurality of pixel units, a plurality of signal lines, a plurality of connecting electrodes, a plurality of gate lines, etc.) comprising: 
a plurality of pixel units (e.g., pixel units each including TFT and 50, Figs. 5-6, [68], [69]) arranged in an array; 
a plurality of first signal lines (e.g., a plurality of 40, Figs. 5-6) extending in a first direction (e.g., a direction in which 40 extend, Figs. 5-6) and arranged in a second direction (e.g., a direction in which 30 extend, Figs. 5-6); and 
a plurality of first connecting electrodes (e.g., a plurality of 60, Figs. 5-6) arranged in the second direction; wherein the first direction intersects with the second direction (e.g., Figs. 5-6); 
wherein the plurality of pixel units form m pixel rows arranged in sequence along the first direction and each extending along the second direction, where m is an integer greater than 1 (e.g., in the array structure of the display panel of Wang, a plurality of pixel units are arranged in rows and columns, [68], [69]); and 
a projection of at least one pixel unit (e.g., a projection of TFT of a pixel unit in an m-th pixel row (the pixel unit in Fig. 5 is considered as a pixel unit in an m-th pixel row), Figs. 5-6) in an m-th pixel row on a plane perpendicular to the second direction (e.g., a plane perpendicular to the direction in which 30 extend; Figs. 5-6) and projections of the first connecting electrodes (e.g., projections of a plurality of 60 in the m-th pixel row, Figs. 5-6) on the plane perpendicular to the second direction have an overlapped area.  
Regarding claim 2, Wang teaches the display panel of claim 1, wherein the plurality of first connecting electrodes (e.g., a plurality of 60, Figs. 5-6) each comprises: a first sub-electrode (e.g., first-sub electrode; see the annotated Fig. 5 below) extending along the first direction; wherein first sub-electrodes are arranged at intervals along the second direction (e.g., first-sub electrodes of the plurality of 60 in the array structure, which are arranged at intervals along the second direction discussed above); and the projection of at least one pixel unit in the m-th pixel row on a plane perpendicular to the second direction and projections of the first sub-electrodes on the plane perpendicular to the second direction have an overlapped area (see the discussion with respect to claim 1 above and the annotated Fig. 5 below). 
                          
    PNG
    media_image1.png
    553
    567
    media_image1.png
    Greyscale

Annotated Fig. 5 of Wang
Regarding claim 5, Wang teaches the display panel of claim 2, wherein the plurality of first connecting 2electrodes each further comprises: a second sub-electrode (e.g., second-sub electrode; see the annotated Fig. 5 above) extending along the second direction, wherein second sub-electrodes and the first sub-electrodes form an integral structure (e.g., annotated Fig. 5 above); and the second sub-electrodes are at least located at one sides of the first sub-electrodes (e.g., annotated Fig. 5 above).  
Regarding claim 7, Wang teaches the display panel of claim 5, wherein second sub-electrodes of at least a part of the plurality of first connecting electrodes are located at same sides of first sub-electrodes of the at least a part of the plurality of first connecting electrodes (e.g., in the array structure of the display panel of Wang, second sub-electrodes in an m-th pixel row are located at same sides of first sub-electrodes in the m-th pixel row (e.g., annotated Fig. 5 above).  
Regarding claim 13, Wang teaches a display device, comprising a display panel (e.g., Figs. 5-6, Figs. 7-12, [61]-[75]: While the display panel of Wang merely shows a pixel unit, a signal line (data line) 40, a connecting electrode (connection electrode) 60, a gate line 30, etc., it is in fact formed of an array structure (e.g., [68], [69]) in which a plurality of pixel units are arranged in rows and columns. Thus, the display panel of Wang naturally includes a plurality of pixel units, a plurality of signal lines, a plurality of connecting electrodes, a plurality of gate lines, etc.), wherein the display panel comprises: 
a plurality of pixel units (e.g., pixel units each including TFT and 50, Figs. 5-6, [68], [69]) arranged in an array; 
a plurality of first signal lines (e.g., a plurality of 40, Figs. 5-6) extending in a first direction (e.g., a direction in which 40 extend, Figs. 5-6) and arranged in a second direction (e.g., a direction in which 30 extend, Figs. 5-6); and 
a plurality of first connecting electrodes (e.g., a plurality of 60, Figs. 5-6) arranged in the second direction; wherein the first direction intersects with the second direction (e.g., Figs. 5-6); 
wherein the plurality of pixel units form m pixel rows arranged in sequence along the first direction and each extending along the second direction, where m is an integer greater than 1 (e.g., in the array structure of the display panel of Wang, a plurality of pixel units are arranged in rows and columns, [68], [69]); and 
a projection of at least one pixel unit (e.g., a projection of TFT of a pixel unit in an m-th pixel row (the pixel unit in Fig. 5 is considered as a pixel unit in an m-th pixel row), Figs. 5-6) in an m-th pixel row on a plane perpendicular to the second direction (e.g., a plane perpendicular to the direction in which 30 extend; Figs. 5-6) and projections of the first connecting electrodes (e.g., projections of a plurality of 60 in the m-th pixel row, Figs. 5-6) on the plane perpendicular to the second direction have an overlapped area.
Regarding claim 14, Wang teaches the display device of claim 13, wherein the plurality of first connecting electrodes (e.g., a plurality of 60, Figs. 5-6) each comprises: a first sub-electrode (e.g., first-sub electrode; see the annotated Fig. 5 above) extending along the first direction; wherein first sub-electrodes are arranged at intervals along the second direction (e.g., first-sub electrodes of the plurality of 60 in the array structure, which are arranged at intervals along the second direction discussed above); and the projection of at least one pixel unit in the m-th pixel row on a plane perpendicular to the second direction and projections of the first sub-electrodes on the plane perpendicular to the second direction have an overlapped area (see the discussion with respect to claim 1 above and the annotated Fig. 5 above). 
Regarding claim 17, Wang teaches the display device of claim 14, wherein the plurality of first connecting 2electrodes each further comprises: a second sub-electrode (e.g., second-sub electrode; see the annotated Fig. 5 above) extending along the second direction, wherein second sub-electrodes and the first sub-electrodes form an integral structure (e.g., annotated Fig. 5 above); and the second sub-electrodes are at least located at one sides of the first sub-electrodes (e.g., annotated Fig. 5 above).  
Regarding claim 19, Wang teaches the display device of claim 17, wherein second sub-electrodes of at least a part of the plurality of first connecting electrodes are located at same sides of first sub-electrodes of the at least a part of the plurality of first connecting electrodes (e.g., in the array structure of the display panel of Wang, second sub-electrodes in an m-th pixel row are located at same sides of first sub-electrodes in the m-th pixel row (e.g., annotated Fig. 5 above).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 6, 12, 15, 16 and 18 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. CN 109752891 (US 2021/0240043, which is a US family member of the CN document and considered as an English translation of the CN document, is used in rejection).
Regarding claim 3, Wang teaches the display panel of claim 2 as discussed above.
Wang does not explicitly teach wherein a length h1 of each first sub-electrode along the first direction and a distance h2 between two adjacent pixel units along the second direction satisfy: 0.26 <h1/h2 <1.5.  
It has been well known in the art that the design and manufacturing technique of integrated circuits have been developed to increase level of integration and device efficiency. In other words, in integrated circuits, a distance between two adjacent pixel units, a length of connection electrode, etc. are result-effective variables for varying the level of integration and device efficiency. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to control the display panel of Wang to have the claimed relation through routine experimentation and optimization. MPEP 2144.05. Also, Applicant has not disclosed that the claimed relation is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical.
Regarding claim 4, Wang teaches the display panel of claim 2 as discussed above.
Wang does not explicitly teach wherein a distance h3 between a pixel unit and a first sub-electrode adjacent to the pixel unit along the second direction and a distance h2 between two adjacent pixel units in the second direction satisfy: 0.1 <h3/h2 < 0.85.  
It has been well known in the art that the design and manufacturing technique of integrated circuits have been developed to increase level of integration and device efficiency. In other words, in integrated circuits, a distance between two adjacent pixel units, a length of connection electrode, etc. are result-effective variables for varying the level of integration and device efficiency. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to control the display panel of Wang to have the claimed relation through routine experimentation and optimization. MPEP 2144.05. Also, Applicant has not disclosed that the claimed relation is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical.
Regarding claim 6, Wang teaches the display panel of claim 5 as discussed above.
Wang does not explicitly teach wherein a length h8 of each second sub-electrode along the first direction and a distance h2 between two adjacent pixel units in the second direction satisfy: 0. 1< h8/h2 <1.  
It has been well known in the art that the design and manufacturing technique of integrated circuits have been developed to increase level of integration and device efficiency. In other words, in integrated circuits, a distance between two adjacent pixel units, a length of connection electrode, etc. are result-effective variables for varying the level of integration and device efficiency. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to control the display panel of Wang to have the claimed relation through routine experimentation and optimization. MPEP 2144.05. Also, Applicant has not disclosed that the claimed relation is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical.
Regarding claim 12, Wang teaches a preparation method of the display panel of claim 1 (e.g., Figs. 7-12, Figs. 5-6), comprising: forming a plurality of pixel units (e.g., pixel units each including TFT and 50) arranged in an array on a base substrate (e.g., 10); forming a plurality of first signal lines (e.g., a plurality of 40) extending along a first direction and electrically connected to the plurality of pixel units (e.g., see the discussion with respect to claim 1 above); wherein the plurality of pixel units form m pixel rows arranged in sequence along the first direction and each extending along the second direction, wherein m is an integer greater than 1 (e.g., see the discussion with respect to claim 1 above); forming first connecting electrodes (e.g., a plurality of 60) electrically connected to the first signal lines in one-to-one correspondence on the base substrate; and 3wherein the first connecting electrodes are arranged along the second direction, and a projection of at least one pixel unit in an m-th pixel row on a plane perpendicular to the second direction and projections of the first connecting electrodes on the plane perpendicular to the second direction have an overlapped area (e.g., see the discussion with respect to claim 1 above).  
Wang does not explicitly teach a magnetron sputtering process with a magnetron sputtering mask that forms the first connecting electrodes.
Wang, however, recognizes that in a manufacturing process of the array substrate of Wang, the patterning process mentioned includes depositing a film layer, coating a photoresist, exposing by using a mask, developing, etching, removing the photoresist and other processing, which is a mature manufacturing processes in the related art, and the depositing may employ a known process such as sputtering, evaporation, chemical vapor deposition and the like (e.g., [69]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the display panel of Wang to include forming first connecting electrodes by a magnetron sputtering process with a magnetron sputtering mask because it has been well known that sputtering, evaporation, chemical vapor deposition and the like (along with patterning using a mask) were commonly used in the semiconductor industry as alternative embodiments to form conductive/insulating layers of semiconductor devices as suggested by Wang, and selecting among them would have been obvious to the skilled artisan. MPEP §2143.
Regarding claim 15, Wang teaches the display device of claim 14 as discussed above.
Wang does not explicitly teach wherein a length h1 of each first sub-electrode along the first direction and a distance h2 between two adjacent pixel units along the second direction satisfy: 0.26 <h1/h2 <1.5.  
It has been well known in the art that the design and manufacturing technique of integrated circuits have been developed to increase level of integration and device efficiency. In other words, in integrated circuits, a distance between two adjacent pixel units, a length of connection electrode, etc. are result-effective variables for varying the level of integration and device efficiency. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to control the display panel of Wang to have the claimed relation through routine experimentation and optimization. MPEP 2144.05. Also, Applicant has not disclosed that the claimed relation is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical.
Regarding claim 16, Wang teaches the display device of claim 14 as discussed above.
Wang does not explicitly teach wherein a distance h3 between a pixel unit and a first sub-electrode adjacent to the pixel unit along the second direction and a distance h2 between two adjacent pixel units in the second direction satisfy: 0.1 <h3/h2 < 0.85.  
It has been well known in the art that the design and manufacturing technique of integrated circuits have been developed to increase level of integration and device efficiency. In other words, in integrated circuits, a distance between two adjacent pixel units, a length of connection electrode, etc. are result-effective variables for varying the level of integration and device efficiency. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to control the display panel of Wang to have the claimed relation through routine experimentation and optimization. MPEP 2144.05. Also, Applicant has not disclosed that the claimed relation is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical.
Regarding claim 18, Wang teaches the display device of claim 17 as discussed above.
Wang does not explicitly teach wherein a length h8 of each second sub-electrode along the first direction and a distance h2 between two adjacent pixel units in the second direction satisfy: 0. 1< h8/h2 <1.  
It has been well known in the art that the design and manufacturing technique of integrated circuits have been developed to increase level of integration and device efficiency. In other words, in integrated circuits, a distance between two adjacent pixel units, a length of connection electrode, etc. are result-effective variables for varying the level of integration and device efficiency. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to control the display panel of Wang to have the claimed relation through routine experimentation and optimization. MPEP 2144.05. Also, Applicant has not disclosed that the claimed relation is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical.
Claim 9 is rejected are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. CN 109752891 (US 2021/0240043, which is a US family member of the CN document and considered as an English translation of the CN document, is used in rejection) in view of Choi US 2018/0233515.
Regarding claim 9, Wang teaches the display panel of claim 1 as discussed above.
Wang does not explicitly teach wherein the plurality of pixel units each comprises a light emitting diode device.
Wang, however, recognizes that the display device including the plurality of pixel units and connection electrodes connecting the pixel units is a liquid crystal display (e.g., [56], [2]). Choi teaches the display device including the plurality of pixel units and connection structures (electrodes) connecting the pixel units may be a liquid crystal display, a light emitting diode display, or other display products or components (e.g., [100]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the display panel of Wang to include the plurality of pixel units each comprises a light emitting diode device because it has been well known in the semiconductor art that a liquid crystal display, a light emitting diode display, or other display products or components used connection electrodes connecting pixel units, as suggested by Choi, and selecting among them for its conventional use would have been a common sense choice by one skilled in the semiconductor art. MPEP §2143.
Claim 10 is rejected are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Choi as applied to claim 9 above, and further in view of Taninaka et al. US 2007/0228397.
Regarding claim 10, Wang in view of Choi teaches the display panel of claim 1 as discussed above.
Wang in view of Choi does not explicitly teach wherein the plurality of pixel units each comprises a light emitting diode device.
Taninaka teaches wherein each pixel unit comprises a red sub-pixel, a blue sub-pixel, and a green sub-pixel arranged along the first direction or the second direction (e.g., Fig. 7).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the display panel of Wang in view of Choi to include each pixel unit comprises a red sub-pixel, a blue sub-pixel, and a green sub-pixel arranged along the first direction or the second direction for the purpose of obtaining a full color (multi-color) display device for example (e.g., Choi, [85], [88]).
Claim 11 is rejected are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Choi as applied to claim 9 above, and further in view of Hiramatsu et al. US 2008/0121903.
Regarding claim 11, Wang in view of Choi teaches the display panel of claim 1 as discussed above.
Wang in view of Choi does not explicitly teach wherein each pixel unit comprises a red sub-pixel, a blue sub-pixel, a green sub-pixel, and a spare sub-pixel arranged in two rows and two columns.
Hiramatsu teaches wherein each pixel unit comprises a red sub-pixel, a blue sub-pixel, a green sub-pixel, and a spare sub-pixel arranged in two rows and two columns (e.g., Fig. 45).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the display panel of Wang in view of Choi to include each pixel unit comprises a red sub-pixel, a blue sub-pixel, a green sub-pixel, and a spare sub-pixel arranged in two rows and two columns for the purpose of easily replacing a defective sub-pixel with the spare sub-pixel for example.
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the above-discussed claim objections are overcome.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the above-discussed claim objections are overcome.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number i.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.
/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        June 18, 2022